Citation Nr: 0822714	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  04-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO0 in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disability, 
including as secondary to service connected residuals of a 
right leg injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision.  

In April 2004, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in August 2006 for 
additional RO consideration of new evidence submitted without 
a waiver at the April 2006 hearing.  See 38 C.F.R. § 
20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file the Board finds 
that additional development is necessary.  

The veteran is service connected for residuals of a right leg 
disability and bilateral stasis dermatitis.  In the April 
2006 hearing, the veteran asserted that his left leg 
disability was incurred in service during the same incident 
as his right leg injury.  Additionally, the veteran asserted 
that his left leg disability was secondary to this service 
connected right leg disability.  

The private medical evidence of record shows that the veteran 
had complains of pain, crepitance, edema, joint pain and 
swelling in his left lower extremity.  A November 2004 x-ray 
of the veteran's knee revealed moderate osteoarthritic 
changes.  In a March 2006 letter from the veteran's private 
treating physician, the veteran was diagnosed with 
significant degenerative arthritis of the left lower 
extremity that may have been contributed to by an in service 
injury as reported by the veteran.  

Moreover, in a September 1998 VA Compensation and Pension 
Examination, the veteran was diagnosed with bilateral venous 
insufficiency and bilateral stasis dermatitis, both of these 
conditions were diagnosed as secondary to the residual scar 
right leg secondary to service connected injury.  

Based on the foregoing, the Board finds that the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for service connection for a left leg disability.  In this 
case, there are current disabilities of the left leg, an 
injury in service to the right leg, and evidence from private 
and VA physicians that the left leg disabilities may be 
secondary to the service connected right leg injury.  See 
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical examiner to determine the nature 
and etiology of any left leg disabilities.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to or aggravated by 
active service or to a service connected 
disability, including residuals of a right 
leg injury.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

